                Case 1:20-cr-00494-PGG Document 27 Filed 06/29/21 Page 1 of 1

                                                                   305 Broadway, 7th Floor
TAYLOR & COHEN LLP                                                 New York, NY 10007
                                                                   Tel (212) 257‐1900
                                                                   Fax (646) 808‐0966
                                                                   www.taylorcohenllp.com

                                             June 29, 2021

By ECF and Fax

The Honorable Paul G. Gardephe
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    U.S. v. Robert Adams, 20 CR 494-PGG – Motion to Modify Bail Conditions

Dear Judge Gardephe:

       I represent Robert Adams. I am writing to request a modification of Mr. Adams’ bail conditions
to permit him to travel into the District of New Jersey and the District of Connecticut, solely for
purposes of employment. Under the terms of Mr. Adams’ bond, his travel is currently restricted to
SDNY and EDNY. The reason for this request is to improve Mr. Adams’ ability to support himself
financially while he is awaiting trial.

       Both the government and Pretrial Services consent to this request.

       Thank you for your attention.

Respectfully,



Zachary S. Taylor

cc:    Rushmi Bhaskaran, Esq. (by ECF)




                                                                   July 2, 2021
